Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions. 

2.	The following is a Final Office action in response to applicant's amendment and response received 01/04/2021, responding to the 10/02/2020 non-final/final office action provided in rejection of claims 1-9, 11-17 and 19-24.

3.	Claims 23-24 newly added and claim 10 and 18 previously cancelled. Claims 1-9, 11-17 and 19-24 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).

Examiner notes
(A). Examiner interpreted “indicate i.e. generate log message” as database where generated data store i.e. indication record/log/message per paragraph 0033 and “deployment date” i.e. “execution/reference date” as paragraphs 0026, 0040, 0049 par. of originally filled specification which have been recited in claims 1, 11, and 19.
(B). Drawings submitted on 04/28/15 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
5.	A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner 
Response to Arguments
6.	Applicant's arguments filed 01/04/2021, in particular, pages 10-20, have been fully considered but not persuasive for the following reasons.  

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant argues that (a) identifying at least one section of inactive code in response to executing the source code, wherein inactive code corresponds to a section of the marked code that has not been recorded in the one or more log messages over a given time period ...(Remarks, page 11)
	Examiner respectfully disagrees. Examiner relied on Naveh to teach the feature as claimed. Naveh teaches identifying and determining when portion of code being used and unused. At least par. 0054, Naveh discloses the step of identifying at least one section of code for the marked code as inactive (i.e. inactive) code in response to executing the source code by determining that at least one instance of marker code has been executed if the one or more log messages that are received after execution of the source code. Therefore, it would be obvious the unidentified marked code would be considered active code in the source code and thus Naveh obviously teaches identifying at least one section of code from the marked code as active code in response to executing the source code by determining that at least one instance of marker code has been executed if the one or more log messages that are received after execution of the 

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that (b) removing the at least one section of code after expiration of the given time period when the section of the marked code has not been recorded in the one or more log messages by the time threshold. (Remarks, page 11)
	Naveh discloses a purging / removing process initiated on the portions of code determined to be unused during the profiling period (i.e. after expiration of the given time period). Further Naveh teaches purging / removing component may replace purged code with a marker, or "tombstone," indicating that a portion of code was deleted (Note: auto or manual purge did not log messages by the time threshold), see paragraph 0057, as cited in this and previous office action. Therefore, it would be obvious to one of ordinary skill in the art that the combination teaches the limitations of the claims feature of removing / purging the at least one section of code after expiration of the given time period when the section of the marked code has not been recorded in the one or more 


With respect to the rejection of claim 1 under 35 USC 103(a), Applicant argues that cited portion of Naveh also does not provide any disclosure of using log messages, much less the usage of log messages where "...inactive code corresponds to a section of the marked code that has not been recorded in the one or more log messages over a given time period". Applicant further argues that as before, the term "log" or "log message" simply does not appear anywhere within the cited portions of Naveh. As such, the cited portions of Naveh fails to disclose the recited claim element of "...identifying at least one section of inactive code in response to executing the source code, wherein inactive code corresponds to a section of the marked code that has not been recorded in the one or more log messages over a given time period." In fact, the term "log" or "log message" simply does not appear anywhere within the cited portions of Naveh. The cited paragraph [0057] suffers from a similar deficiency (Remarks, page 12)
	Examiner respectfully disagrees. Naveh teaches at least in paragraph 0054, a timestamp, timer, or other timing mechanism may be used to indicate (i.e. generate log message” as database where generated data store i.e. indication record/log/message) how long ago a portion of code was last used. If the code has been used within a predetermined period of time. Naveh further discloses the step of identifying at least one section of code for the marked code as inactive code in response to executing the 
Applicant further added that the cited portions of Naveh therefore do not disclose that code is removed specifically for "expiration of a given time period when a section of marked code has not been recorded in the one or more log messages by a time threshold".  (Remarks, page 14)
	Examiner respectfully disagrees. Examiner notes again that applicant overlooks where Naveh discloses unused being remove during profiling period which is interpreted as “after expiration of the given time period”, see paragraph 0054 and 0057 of Naveh. Therefore, the argument is unpersuasive as the art teaches the limitation in question and the rejection is maintained.  

With respect to the rejection of claim1 under 35 USC 103(a), Applicant argues that the cited references fail to disclose a time period that is calculated based upon a deployment date. (Remarks, page 14)
Examiner respectfully disagrees. Klein discloses at least claim 10 that the marker code reference date representing a testing date associated with a testing of the larger code segment for delivery). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention refer to marker code indications in determining used and unused code elements based on time thresholds.  Therefore, the argument is unpersuasive as the art teaches the limitation in question and the rejection is maintained.  

With respect to the rejection of claim1 under 35 USC 103(a), Applicant argues that the present application recites the opposite, where the marked code is intended to be deployed away from the production environment, with that marked code intended to be used outside of the production system. Since Klein's approach implements exactly the opposite of the recited claim elements by preventing any distribution of marked code, it would defeat the very purpose and function of Klein to use the code marking of Klein for purposes of distributing the marked code outside of the development environment, and then using that marked code outside of the development environment as claimed. (Remarks, page 16)

The rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).

With respect to the rejection of claim1 under 35 USC 103(a), Applicant argues that the proposed modification/combination of the cited references renders the references unfit for their intended use. The Applicant respectfully submits that it is improper for an Office Action to propose a modification to a reference, which renders that reference unfit for its intended purpose. (Remarks, page 16)

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-07.2015].The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving, claims their broadest reasonable construction "in light of the specification, as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

With respect to the rejection of claim1 under 35 USC 103(a), Applicant argues that Klein reference is to prevent any distribution of marked code outside of a 
	Examiner respectfully disagrees. Klein discloses at least in par. 0047 that timeline for production of code i.e. in production environment. In figure 4 shows the development environment ), where a start of the testing phase is determined by a pre -determined test (i.e. reference) date. The newly-developed code is shipped only to a small batch of customers (i.e. production environment), so that the problem would be discovered quickly, before being passed to a large number of customers. 
With respect to the rejection of claim1 under 35 USC 103(a), Applicant argues that the cited references teach away from the recited claim language. The Applicant respectfully submits that the cited art - alone or in combination - cannot be modified to encompass the claimed subject matter since these references themselves teach away from the recited claim language "deploying marked code from a development system to a user device ..... monitoring for usage of the marked code at the user device ... receiving one or more log messages that are generated in response to an execution of the marked code at the user device". (Remarks, page 17)
developer develops marker code in quality assurance system (i.e. development system)”. Klein further discloses marked code shipped to customer (i.e. user) to run (i.e. usage by user) the code will notice (i.e. monitor) the defective nature of the code 300, and report the code 300 for correction. At least in paragraph 0057, “if the tester(s) somehow miss the presence of the marker code 314 (e.g., by failing to run the code 300 at all), the first customer (or other party) to run the code will notice the defective nature of the code 300, and report the code 300 for correction. In this way, erroneous versions of the code 300 may not be spread to a large number of customers”. 

Applicant further argues that the basic operating principle of Klein is to avoid allowing any marked code to be distributed outside of a development environment, much less allow that marked code to actually be used outside of the development environment. As such, this means that Klein itself expressly teaches away from the claimed recitation of deploying marked code from a development system. (Remarks, page 17)
	Examiner respectfully disagrees. Klein discloses marker code goes through tester and tester report / analysis where code fail / pass the test.  The next phase deploy / ship to customer for further test coverage (i.e. code being used or not used), see pars. 0040 and 0057.

With respect to the rejection of claims 4 and 14 under 35 USC 103(a), Applicant argues that the cited art - alone or in combination - do not teach or suggest "...removing at least a portion of marker code from the active code identified by the one or more log messages, wherein the portion of marker code that is removed corresponds to the section of the marked code that has recorded the one or more log messages before expiration of the time period."  Applicant further submits that both Klein and Naveh fails to disclose that "marker code" is removed specifically for a "section of the marked code that has recorded the one or more log messages before expiration of the time period." Instead, paragraph [0032]-[0033] of Klein makes it very clear that code is modified or removed based only upon (a) running a scanning tool [0032]; or (b) using a search engine [0033]. In addition, Naveh does not provide any disclosure of using log messages to remove marker code. (Remarks, page 18)
	Examiner respectfully disagrees.  Naveh teaches identifying and determining when portion of code being used and unused. At least par. 0054, Naveh discloses the step of identifying at least one section of code for the marked code as inactive (i.e. inactive) code in response to executing the source code by determining that at least one instance of marker code has been executed in the one or more log messages that are received after execution of the source code. Naveh further discloses a purging / removing process initiated on the portions of code determined to be unused during the profiling period (i.e. after expiration of the given time period). Further Naveh teaches purging / removing component may replace purged code with a marker, or "tombstone," indicating that a portion of code was deleted (Note: auto or manual purge did not log messages by the time threshold), see paragraph 0057, as cited in this and previous 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Klein to include identifying section of executed marked inactive code has not been recorded in the one or more log messages over a given time period and removing the section of code after expiration the section of the marked code has not been recorded and has been record when code being used in the one or more log messages, as disclosed by Naveh because such inclusion will improve techniques of identification and removing/purging of unused/inactive code. (See, paragraph 0001 of Naveh).
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-17 and 19-22 are rejected under 35 U.S.C. 103 as being obvious over Klein et al. (US 2004/0237063 A1) in view of Naveh et al. (US 2015/0234652 A1).
As to claim 1, Klein discloses a method comprising: deploying marked code from a development system to a user device, wherein the marked code is generated by: (Klein teaches at par. 0030, developer develops marker code in quality assurance system [i.e. development system]. Further, see pars. 0027, 0028, and 0030. Further at par. 0057 teaches marked code shipped [i.e. sent] to customer [i.e. user] to run the code will notice the defective nature of the code 300, and report the code 300 for correction) selecting one or more sections of source code (Klein at par. 0008, marker code is inserted within a code portion of a code section, and the marker code includes a reference date, wherein the code portion is not to be included within a final version of the code section);
modifying at least one of the one or more sections of source code with one or more instances of marker code to form at least one section of marked code (Klein at Fig. 2, par. 0030, the developer includes the marker code 108 within the code portion(s) 106, where the code portion(s) 106 may have to be modified or removed before final testing of the code being developed), wherein a specific location for inserting an instance of marker code into the source code is selected by identifying a source programming language of the source code and a syntax or semantic of the source programming language at the specific location within the source code to place the instance of marker code (Klein at par. 0010, In inserting the reference date, the reference date may be included as a test date designated for testing the code section. Also, scan code may be included within the marker code, where the scan code designed to be detected by a scanning tool. In this case, the scan code may include illegal code statements for a programming language of the code section, and the scanning tool may be designed to detect illegal code statements. Further see, par. 0049), wherein the one or more instances of marker code comprises a deployment date, and wherein the one or more instances of marker code is executed when a respective section of marked code is executed (Klein at par. 0026, a code implementation engine 110 is operable to run the code 104, including the code portion 106 and the marker code 108. During running of the code 104, and in response to the marker code 108, the code implementation engine 110 compares the reference date within the marker code 104 to a current system date 112 that is within (or available to) the code quality assurance system 102. If the system date 112 is on or after the reference date); 
monitoring for usage of the marked code at the user device, wherein the marked code monitored for usage by: (Klein at par. 0057 teaches marked code shipped to customer [i.e. user] to run [i.e. usage by user] the code will notice [i.e. monitor] the defective nature of the code 300, and report the code 300 for correction. At par. 0057, “if the tester(s) somehow miss the presence of the marker code 314 (e.g., by failing to run the code 300 at all), the first customer (or other party) to run the code will notice the defective nature of the code 300, and report the code 300 for correction. In this way, erroneous versions of the code 300 may not be spread to a large number of customers”):
receiving one or more log messages that are generated in response to an execution of the marked code at the user device, wherein the one or more log messages comprise the deployment date (Klein at par. 0046, in Code Section 1, it is assumed that the reference date for the marker code is a date on which testing of the code 300 is to begin. Specifically, in Code Section 1, the reference date is Jun. 1, 2003. The Code Section 1 includes, in its second line, an "x -message" for halting operation of the code 300 and for simultaneously outputting the message "remove test code" [e.g., the test routine 306, the third routine 308, or the fourth routine 310]. Further, at par. 0058, customer [i.e. user] test [i.e. in user system] and report any problem. At par. 0058, “The marker code may include a reference date, such as a first date of testing of the code. Before the reference date, various scanning and/or searching tools may be used to determine a presence of the marker code … the marker code may cause immediate and program-wide cessation of the code, and provide a message as to why the cessation has occurred. In this way, the problematic code portion(s) will not be passed to a large number of customers; see further par. 0052; 0056-0057);
Klein does not explicitly disclose identifying section of executed marked inactive code has not been recorded in the one or more log messages over a given time period and removing the section of code after expiration the section of the marked code has not been recorded in the one or more log messages.
However, Naveh discloses identifying at least one section of inactive code in response to executing the source code, wherein inactive code corresponds to a section of the marked code that has not been recorded in the one or more log messages over a given time period, the given time period corresponding to a time threshold where the marked code did not generate a log message (par. 0054, at 604, one or more leads may be generated identifying portions of programming code from the codebase determined to be unused during a sampling period. The sampling component may be configured to detect potential leads for unused code, while ignoring code that has been confirmed as used in the recent past. For example, the sampling component may be configured to, during sampling, skip portions of programing code from the codebase that have been used within a predetermined time period. In other words, if a particular portion of code has recently been confirmed as used, it may be flagged or designated as used for a period of time. A timestamp, timer, or other timing mechanism may be used to indicate how long ago a portion of code was last used. If the code has been used within a predetermined period of time, ranging from seconds to days based upon particular implementations, the sampling component may be configured to skip that portion of code during the sampling procedure. In this manner, the sampling component may identify portions of code where usage is unknown. Note: Naveh discloses the step of identifying at least one section of code for the marked code as inactive code in response to executing the source code by determining that at least one instance of marker code has been executed in the one or more log messages that are received after execution of the source code. Therefore, it would be obvious the unidentified marked code is would be considered active code in the source code and thus Naveh obviously teaches identifying at least one section of code from the marked code as active code in response to executing the source code by determining that at least one instance of marker code has been executed in the one or more log messages that are received after execution of the source code, wherein the active code corresponds to the at least one section of code that has been executed and logged in the one or more log messages);
removing the at least one section of code after expiration of the given time period when the section of the marked code has not been recorded in the one or more log messages by the time threshold (par. 0057, At 610, a purging process may be initiated on the portions of code determined to be unused during the profiling period [i.e. after expiration of the given time period]. A purging component may be operative to receive identification of the portions of programming code determined to be unused during the profiling period and initiate a purging process thereon. The purging process may be configured in a variety of ways. For example … During automatic deletion, the purging component may replace purged code with a marker, or "tombstone," indicating that a portion of code was deleted [Note: auto or manual purge did not log messages by the time threshold]. In this manner, subsequent review of the code will indicate that code was automatically purged. The marker may include information directing a reviewer to a repository of code. Such information may include identifiers that may be used to locate the code itself or a last-known author of the code. In this manner, if a problem were to arise due to the purging on the code, it may be replaced. Further, see pars. 0023, 0039, 0040, 0044-0045 and 0047).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Klein to include identifying section of executed marked inactive code has not been recorded 
As to claim 2, Klein discloses the method wherein the specific location to insert the marker code into the source code corresponds to at least one of an entry point of a code block, a branching structure, or an if-then structure (Klein at par. 0041, FIG. 3 is a block diagram of code portions making up code 300. The code 300 represents a specific example of code being developed, such as the code 104. The code 300 includes a first routine 302 and a second routine 304, which represent code portions [i.e. corresponds to an entry point] that are definitely intended to be included in a final version of the code 300), 
As to claim 3, Naveh discloses the method wherein the given time period is determined based at least in part on the deployment date of a respective instance of marker code that remains in the source code (par. 0021, code may be deployed into a codebase but not released for public consumption. For example, a web service may deploy code in the codebase for a new feature so that it may be tested internally or while other features are finalized. During this time, the unreleased code may not be accessed by users of the web service. To prevent unreleased code from being identified as a lead for potentially unused code, it may be flagged as unreleased in a manner such that the sampling component skips the unreleased code during the sampling procedure, Further, see 0039, 0059).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Klein to include determined based at least in part on the deployment date of a respective instance of marker code that remains in the source code, as discloses by Naveh because such inclusion will improve techniques of identification time threshold inactive/unused code are needed (See, paragraph 0001 of Naveh).
As to claim 4, Naveh discloses the method further comprising removing at least a portion of marker code from the active code identified by the one or more log messages, wherein the portion of marker code that is removed corresponds to the section of the marked code that has recorded the one or more log messages before expiration of the time period (par. 0040, the purging component to perform an extra step to confirm that code is, in fact, unused. For example, once code has been identified as unused during the sampling period and the profiling period, purging component 116 may associate a gate with the code rather than automatically purging the code or flagging it for manual deletion. Such a gate may be set for a fixed period of time, thirty days for example, however, any time period may be used based upon design and implementation preferences. During this time, the gate may be configured to save an indication that the code has been accessed, or alert [i.e. message] purging component 116 that the code has been accessed, or both. In this manner, further confirmation that code is unused may be obtained prior to purging).

As to claim 5, Klein discloses the method further comprising a storing of one or more marker data records associated with the one or more instances of marker code, wherein at least one of the one or more marker data records comprises at least one marker attribute (Klein at apr. 0035, the developer may modify the marker code 108 and/or its associated code portion 106 accordingly (212). Thus, in the example just discussed, the developer may learn at a particular time that an actual customer database [i.e. wherein marker data store] has now become available, and may desire to begin using this database in conjunction with the code being developed).
As to claim 6, Klein discloses the method wherein the at least one marker attribute describes both a location identifier and a deployment time, and wherein the one or more log messages comprises the location identifier, or an execution time (Klein at pars. 0029-0030,  the code quality assurance system 102 and its various components [i.e. attribute] may be implemented in hardware or in software, where such software may include the marker code 108 itself. Moreover, components of the code quality assurance system 102 may be integrated in one system or location, or may be implemented separately, in disparate systems. Further, a component of the code … The marker code 108 includes a reference date, where the reference date may be the date of (a beginning of) final testing of the code 104).
As to claim 7, Naveh discloses the method wherein removal of the at least one section of inactive code from the one or more sections of source code is based upon determining a time since deployment of the one or more instances of marker code (par. 0035, code may be deployed into codebase 102 but not released for public consumption. For example, a web service may deploy code in codebase 102 for a new feature so that it may be tested internally or while other features are finalized. During this time [i.e. time since deployment], the unreleased code may not be accessed by users of the web service. To prevent unreleased code from being identified as a lead for potentially unused code, it may be flagged as unreleased in a manner such that sampling component 112 skips the unreleased code during sampling), and the time since deployment is compared against the time threshold to identify the at least one section of inactive code for removal. (par. 0039, server 110 may include purging component 116, which may be operative on the processor circuit to initiate a purging process on the portions of programming code determined to be unused during the profiling period [i.e. time since deployment]. The purging [i.e. removing] process may be configured in a variety of ways. For example, once a portion of code has been identified as unused, purging component 116 may either automatically purge the code, or may flag the code for manual deletion. Portions of code may be categorized based on a variety of factors such as importance, last used, dependencies, and/or size, among others. Using these categorizations, the purging component may determine whether automatic or manual purging is appropriate. During automatic deletion, the purging component may replace purged code with a marker, or "tombstone," indicating that a portion of code was deleted. In this manner, subsequent review of the code will indicate that code was automatically purged).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Klein to include the method wherein removal of inactive code since deployment of the of marker code and time threshold to identify the at least one section of inactive code for removal, as discloses by Naveh because such inclusion will improve techniques of identification and removing/purging of unused/inactive code (See, paragraph 0001 of Naveh).
As to claim 8, Klein discloses the method wherein the identifying of the at least one section of inactive code is based at least in part on an age of marker code associated with the at least one section of inactive code (par. 0032, server 110 may include sampling component 112, which may be operative on a processor circuit of server 110 to sample the codebase 102 and generate one or more leads identifying portions of programming code from the codebase 102 determined to be unused during a sampling period [i.e. age of marker code]. Sampling may be performed using one or more known sampling or profiling techniques, for example, instrumentation profiling, flat profiling, call-graph profiling, input-sensitive profiling, event-based profiling, or statistical profiling. Sampling component 112 may use one or more sampling or profiling techniques to generate a series of leads identifying code that has not been recently used. During the sampling period, program behavior may be monitored during periods of time and program activity, including whether portions of code have been used, may be collected. Information that may be collected may include functions called, function call times, or frequency of calls, for example. The embodiments are not limited in this context. Further, see pars. 0021, 0023, 0034), wherein the age is determined based at least in part on a difference between measurement date and the deployment date (pars. 0035-0036, code may be deployed into codebase 102 but not released for public consumption. For example, a web service may deploy code in codebase 102 for a new feature so that it may be tested internally or while other features are finalized. During this time [i.e. age], the unreleased code may not be accessed by users of the web service. To prevent unreleased code from being identified as a lead for potentially unused code, it may be flagged as unreleased in a manner such that sampling component 112 skips the unreleased code during sampling. server 110 may include profiling component 114, which may be operative on the processor circuit to receive the one or more leads and profile programming code identified therein on one or more servers during a profiling period. In this manner, profiling component 114 may monitor execution of the code on the servers as users of an online server make requests. Profiling component 114 may be further operative on the processor circuit to identify portions of programming code determined to be unused during the profiling period. For example, profiling component may profile code on server 110 as it is accessed by one or more of client devices 120 over a predetermined period of time. In this manner, profiling component may provide further evidence that particular portions of code are unused. Further, see pars. 0021, 0039, 0059).


As to claim 9, Klein does not explicitly disclose the method wherein the identifying of the at least one section of inactive code is based at least in part on a relationship between the age and a marker threshold. 
Naveh discloses identifying of the at least one section of inactive code is based at least in part on a relationship between the age and a marker threshold (par. 0054, at 604, one or more leads may be generated identifying portions of programming code from the codebase determined to be unused during a sampling period. The sampling component may be configured to detect potential leads for unused code, while ignoring code that has been confirmed as used in the recent past. For example, the sampling component may be configured to, during sampling, skip portions of programing code from the codebase that have been used within a predetermined time period. In other words, if a particular portion of code has recently been confirmed as used, it may be flagged or designated as used for a period of time. A timestamp, timer, or other timing mechanism may be used to indicate how long ago a portion of code was last used. If the code has been used within a predetermined period of time, ranging from seconds to days based upon particular implementations, the sampling component may be configured to skip that portion of code during the sampling procedure. In this manner, the sampling component may identify portions of code where usage is unknown.);

As to claim 11, Klein–Naveh discloses a computer program product, embodied in a non- transitory computer readable medium, the computer readable medium having stored thereon a sequence of instructions which, when executed by one or more processors causes the one or more processors to execute a process, the process comprising (Naveh at par. 0051):
Naveh discloses the step of identifying at least one section of code for the marked code as inactive code in response to executing the source code by determining that at least one instance of marker code has been executed in the one or more log messages that are received after execution of the source code. Therefore, it would be obvious the unidentified marked code is active code in the source code.
For remaining limitations see remarks regarding claim 1.

As to claim 12, it is the computer program product claim, having similar limitations of claim 2. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 2.

As to claim 13, it is the computer program product claim, having similar limitations of claim 3. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 3.

As to claim 14, it is the computer program product claim, having similar limitations of claim 4. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 4.

As to claim 15, it is the computer program product claim, having similar limitations of claim 5. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 5.

As to claim 16, it is the computer program product claim, having similar limitations of claim 6. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 6.

As to claim 17, it is the computer program product claim, having similar limitations of claim 7. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 7.

As to claim 19, Klein–Naveh discloses a storage medium having stored thereon a sequence of instructions ( Klein at par. 0051); 
and a processor or processors that execute the instructions to cause the processor or processors to perform a set of acts, the acts comprising (Naveh at par. 0051, a development server to select selecting one or more sections of source code (Naveh at par. 0055),

Naveh discloses the step of identifying at least one section of code for the marked code as inactive code in response to executing the source code by determining that at least one instance of marker code has been executed in the one or more log messages that are received after execution of the source code. Therefore, it would be obvious the unidentified marked code is active code in the source code.

For remaining limitations see remarks regarding claim 1.

As to claim 20, it is the system claim, having similar limitations of claims 5-6. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 5-6.

As to claim 21, Klein discloses the method further comprising at least one of determining a time since deployment or comparing the time since deployment to an age threshold (Klein at par. 0047, FIG. 4 is a timeline for code production of the code 300 of FIG. 3. In FIG. 4, a development phase (402) is followed by a testing phase (404), where a start of the testing phase is determined by a pre -determined test [reference] date).  
	Further Naveh discloses comparing the time since deployment to an age threshold (par. 0054, at 604, one or more leads may be generated identifying portions of programming code from the codebase determined to be unused during a sampling period. The sampling component may be configured to detect potential leads for unused code, while ignoring code that has been confirmed as used in the recent past. For example, the sampling component may be configured to, during sampling, skip portions of programing code from the codebase that have been used within a predetermined time period. In other words, if a particular portion of code has recently been confirmed as used, it may be flagged or designated as used for a period of time. A timestamp, timer, or other timing mechanism may be used to indicate how long ago a portion of code was last used. If the code has been used within a predetermined period of time, ranging from seconds to days based upon particular implementations, the sampling component may be configured to skip that portion of code during the sampling procedure. In this manner, the sampling component may identify portions of code where usage is unknown.);

As to claim 22, Klein discloses the method further comprising generating, by the one or more instances of marker code, one or more log messages in response to a corresponding section of the marked code being executed (Klein at par. 0058, The marker code may include a reference date, such as a first date of testing of the code. Before the reference date, various scanning and/or searching tools may be used to determine a presence of the marker code within the code. Moreover, after this reference date, during running of the code, the marker code may cause immediate and program-wide cessation of the code, and provide a message as to why the cessation has occurred).

Claims 23-24 are rejected under 35 U.S.C. 103 as being obvious over Klein et al. (US 2004/0237063 A1) in view of Naveh et al. (US 2015/0234652 A1) and further in 

As to claim 23, Klein discloses the computer program product wherein the specific location for inserting the instance of the marker code into the source code is based at least in part on 8Attorney Docket No. BOX-2015-0011-US00-NP identifying the source programming language of the source code and the syntax or semantic of the source programming language (see, pars. 0010 and 0041 of Klein). Klein does not explicitly disclose determining a start point of a named code block wherein the instance of the marker code is placed at the start point of the named code block and identifying a branching structure wherein the instance of the marker code is placed within the branching structure.

However, Smith discloses selecting the specific location for inserting the instance of the marker code for a first identified programming language and syntax by determining a start point of a named code block, wherein the instance of the marker code is placed at the start point of the named code block (Figs. 6, 7, col, 6, ll. 44 – col. 8, ll. 9, instrumented method [i.e. inserting] is based on name 702 and selection of location. At “FIGS. 6 and 7 depict uninstrumented and instrumented versions of a method, respectively. The psuedo-code depicted in these and similar figures is presented to illustrate the logic flow of the byte logic of applications. FIG. 6 depicts a simple method including a method name 602 and a set of the original method instructions 604. FIG. 7 depicts an instrumented method. The instrumented method [i.e. location for inserting] includes a method name 702 [i.e. named code block], conditional logic 704, instrumented code 706, and non-instrumented code 708. The instrumented code 706 includes exception handling instructions 716, original method instructions 712, and logging instructions, such as method entry logging [i.e. starting point] instruction 710. The non-instrumented code 708 includes original method instructions 712. … A second conditional test 904 may be used to evaluate whether tracing is active or inactive for the specific method. In this particular example, arguments are passed to a checking routine that evaluates the class name, method name … method name combination may be tested against a list or lists of names to determine whether tracing is active or dormant for the class and method. The function call may further utilize arguments including object type, the type of resource interactions contained within the method and the current object reference. When tracing is inactive or dormant for the specific method, the un-instrumented program segment is executed and the instrumented program segment is not executed”); 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Klein to include the method determining a start point of a named code block, wherein the instance of the marker code is placed at the start point of the named code block, as discloses by Smith for the purpose of evaluating whether tracing is active or dormant within the application server environment with a named coke block (See, col. 7, ll. 53 – col. 8, line 9 of Smith).

 selecting the specific location for inserting the instance of the marker code for a second identified programming language and syntax by identifying a branching structure , wherein the instance of the marker code is placed within the branching structure (col. 4, ll. 59 – col. 5, ll. 14, “each of the tag statements 62 generate a respective tag containing a data field having a "tag value" that is generally unique to the location [i.e. specific location] of the tag statement [i.e. marker code] in the source code 60. Thus, for example, a first branch may contain a tag statement having a tag value of 1. A second branch may contain a tag statement having a tag value of 2, and so forth. When the tag statement 62 is executed by the target T, a processor in the target T writes a tag containing the tag value to a predetermined location in the address space of the target system T, also known as a tag port address. As explained in greater detail below, the tag 62 may also contain at least one other field providing information about its function or location of its associated tag statement 62 in the source code 60. More specifically, the tag statement 62 preferably writes a tag consisting of 32 bits which includes not only a data field word having a tag value, but also a number of bits which define the type or category of tag. For example, different tag types may identify function entry and exit points, branch points [i.e. branch structure], and memory allocation statements. Tags having a tag type field to identify the tag type are known as "control tags." In the preferred embodiment of the system 10, all control tags are written to the same tag port address”. Note: selection of tag value marker unique to the location and the identify based on branch point i.e. branch structure; see also col. 7, line 61 – col. 8, line 21).  



As to claim 24, it is the method claim, having similar limitations of claim 23. Thus, claim 24 is also rejected under the same rationale as cited in the rejection of claim 23.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199